             Case 2:19-cr-00035-MCE Document 107 Filed 09/29/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:19-CR-00035-MCE
12                               Plaintiff,            STIPULATION REGARDING USE OF
                                                       VIDEOCONFERENCING DURING MOTION
13                         v.                          HEARING; FINDINGS AND ORDER
14   HENRY BENSON,                                     DATE: October 1, 2020
                                                       TIME: 10:00 a.m.
15                               Defendant.            COURT: Hon. Morrison C. England, Jr.
16

17                                             BACKGROUND

18          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

19 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

20 District Judges to authorize hearings by video or telephonic conference. Id., Pub. L. 116-23
21 § 15002(b)(2).

22          On March 29, 2020, the Judicial Conference of the United States made the findings required by

23 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

24 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

25 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

26 functioning of the federal courts generally.”
27          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

28 General Order 620 have been satisfied in this case. They request that the Court enter an order making

      STIPULATION REGARDING HEARING                    1
30
              Case 2:19-cr-00035-MCE Document 107 Filed 09/29/20 Page 2 of 4


 1 the specific findings required by the CARES Act and General Order 620. Specifically, for the reasons

 2 further set forth below, the parties agree that:

 3          1)      The hearing on the motion to revoke bail in this case cannot be further delayed without

 4 serious harm to the interest of justice, given the public health restrictions on physical contact and court

 5 closures existing in the Eastern District of California; and

 6          2)      The defendant waives his physical presence at the hearing and consents to remote hearing

 7 by videoconference and counsel joins in that waiver.

 8                                                STIPULATION

 9          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

10 through defendant’s counsel of record, hereby stipulate as follows:

11          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

12 to exist in California on March 4, 2020.

13          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

14 National Emergency in response to the COVID-19 pandemic.

15          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

16 other public health authorities have suggested the public avoid social gatherings in groups of more than

17 10 people and practice physical distancing (within about six feet) between individuals to potentially

18 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

19 and no vaccine currently exists.

20          4.      These social distancing guidelines – which are essential to combatting the virus – are

21 generally not compatible with holding in-person court hearings.

22          5.      On March 17, 2020, this Court issued General Order 611, noting the President and

23 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

24 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

25 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

26 commence before May 1, 2020.
27          6.      On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

28 in the Eastern District of California to the public. It further authorized assigned district court judges to

       STIPULATION REGARDING HEARING                      2
30
              Case 2:19-cr-00035-MCE Document 107 Filed 09/29/20 Page 3 of 4


 1 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

 2 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

 3 pandemic.

 4          7.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

 5 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

 6 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

 7 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

 8 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

 9 weighted filings) and its shortage of judicial resources (the District is currently authorized only six
10 district judges; two of those positions are currently vacant and without nominations). The report further

11 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

12 guidance regarding gatherings of individuals.

13          8.      On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

14 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

15          9.      On May 13, 2020, General Order 618 issued, continuing court closures until further

16 notice and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

17          10.     Given these facts, it is essential that Judges in this District resolve as many matters as

18 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

19 hearings now, this District will be in a better position to work through the backlog of criminal and civil

20 matters once in-person hearings resume.
21          11.     The hearing in this case accordingly cannot be further delayed without serious harm to

22 the interests of justice. If the Court were to delay this hearing until it can be held in-person, it would

23 only add to the enormous backlog of criminal and civil matters facing this Court, and every Judge in this

24 District, when normal operations resume.

25 / / /

26 / / /
27 / / /

28 / / /

       STIPULATION REGARDING HEARING                      3
30
             Case 2:19-cr-00035-MCE Document 107 Filed 09/29/20 Page 4 of 4


 1         12.     Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

 2 teleconference. Counsel joins in this consent.

 3         IT IS SO STIPULATED.

 4
     Dated: September 28, 2020                                MCGREGOR W. SCOTT
 5                                                            United States Attorney
 6
                                                              /s/ CAMERON L. DESMOND
 7                                                            CAMERON L. DESMOND
                                                              Assistant United States Attorney
 8

 9   Dated: September 28, 2020                                /s/ Olaf Hedberg
                                                              Olaf Hedberg
10
                                                              Counsel for Defendant
11                                                            Henry Benson

12                                         FINDINGS AND ORDER

13         1.      The Court adopts the findings above.

14         2.      Further, the Court specifically finds that:

15                 a)     The hearing on the motion to revoke bail in this case cannot be further delayed

16         without serious harm to the interest of justice;

17                 b)     The defendant has waived his physical presence at the hearing and consents to

18         remote hearing by videoconference; and

19         3.      Therefore, based on the findings above, and under the Court’s authority under § 15002(b)

20 of the CARES Act and General Order 620, the hearing in this case will be conducted by
21 videoconference.

22         IT IS SO ORDERED.

23 Dated: September 29, 2020

24

25

26
27

28

      STIPULATION REGARDING HEARING                      4
30
